Citation Nr: 1500300	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance (A&A).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to SMP.  During the pendency of this appeal, a January 2012 rating decision granted entitlement to SMP by reason of being housebound.  


FINDING OF FACT

The Veteran is not blind or domiciled in a nursing home, and the preponderance of the evidence is against a finding that his disabilities render him so helpless as to require the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly pension based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist him in the development of his claim prior to its initial adjudication.  A September 2010 letter notified him of the evidence necessary to substantiate his claim.  The letter also informed him of the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  

The Veteran's VA treatment records have been secured.  The Veteran was provided a VA examination in January 2012.  The Board notes that the record shows the Veteran was diagnosed with obstructive lung disease in February 2012.  However, it is not shown that such disability, alone or in combination with his other nonservice-connected disabilities, establishes the need for aid and attendance.  Moreover, it is not alleged that such disability requires aid and attendance.  See February 2012 VA Form 9 (Veteran relating that an assisted living environment would be more "suitable", not that his disabilities render him so helpless as to need regular aid and attendance).  It is also not shown that his nonservice-connected disabilities have worsened in severity since the most recent examination.  As such, the Board finds that a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained, and would be necessary for a fair adjudication of the claim.  In this regard, recent VA treatment records have noted the Veteran was in receipt of Social Security Administration (SSA) benefits.  See January 2013 VA primary care report.  However, the Veteran has not indicated or alleged that such records would reflect any more relevant information than is already available for review.  Accordingly, VA does not have an obligation to obtain any SSA records with respect to his appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

B. Legal Criteria, Factual Background and Analysis

At the outset, as noted above in the Introduction, the Veteran has already been awarded SMP at the housebound rate (effective from August 9, 2010).  The issue in this appeal is specifically limited to entitlement to SMP benefits based on the need for regular aid and attendance.  

An increased rate of pension (SMP) is payable when an otherwise eligible veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. § 3.351(b), (c).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

On July 2011 VA A&A or Housebound examination, it was noted that the Veteran was not confined to his bed, that he was able to feed himself, and able to prepare his own meals.  It was also found that he was not legally blind and did not require assistance in bathing and tending to other hygiene needs.  The examiner also noted the Veteran did not require nursing home care.  There was no limitation of the upper or lower extremities, and no restriction of the spine, trunk or neck.  The Veteran was found to be at liberty to leave his home or immediate promises.  No assistive devices were needed for locomotion.  

On January 2012 VA A&A or Housebound examination, it was noted that the Veteran was not permanently bedridden or hospitalized.  However, it was also indicated that he was not able to travel beyond his domicile.  He required no use of orthopedic or prosthetic appliances.  There was no evidence or complaint of dizziness or memory.  The examiner did note occasional (i.e., less than weekly) imbalance affecting the Veteran's ability to ambulate.  There were no other impairments that affected his ability to protect himself from his daily environment.  

On physical examination, the Veteran's gait was normal.  He was able to walk without the assistance of another person for one mile.  His best corrected vision is not 5/200 or worse in both eyes.  There was no limitation of motion of the cervical spine or the thoracolumbar spine.  He had normal function of the upper and lower extremities.  The examiner opined it was less likely as not the Veteran requires the assistance of another person with the activities of daily living and/or the veteran was substantially permanently confined to his dwelling and the immediate premises.  

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran requires regular assistance from another person with his activities of daily living.  The overall disability picture he presents is one of some functional limitations, but inability to tend to self-care to the extent that he requires care and assistance on a regular basis, to tend to daily activity self-care, or protect himself from the hazards and dangers incident to his daily environment is not shown.  He tends to self-care functions.  The primary limitations noted are a slow pace, limited endurance, and occasional imbalance that affects his ability to ambulate.  He is not shown to be incapable of self-care.  Notably, a September 2013 VA hematology and oncology consult report noted the Veteran's complaint of only minor musculoskeletal aches and pains consistent with age, denial of lightheadedness, dizziness, or weakness, and physical examination revealed full range of motion of the neck and extremities, and grossly intact neurologic findings.  And on April 2014 VA ophthalmology report, while the Veteran complained of decrease in vision, such was noted to be mostly when reading, and his right eye vision was found to be 20/25-2, and his left eye vision was found to be 20/25-1.  

While the record reflects some limitations and difficulty in functions associated with walking (lack of endurance, imbalance, or a slow pace), the limitations are such that allow for accommodation, and are not shown to be such as to require the regular aid and assistance of another person.  Notably, the Veteran is neither bedridden or in a nursing home.  Consequently, the criteria for establishing entitlement to SMP based on the need for aid attendance are not met, and the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal in this matter must be denied.  


ORDER

The appeal seeking entitlement to special monthly pension based on the need for aid and attendance is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


